Van Brunt, P. J.:
It is conceded upon the part of the appellants that a return has not been made according to the directions of the writ of certiorari; but it is claimed that certain of the directions contained in said writ were not pertinent to the grievances alleged therein and that, therefore, a return should not be compelled in respect thereto. We think that the appellants have mistaken their remedy. If the requirements of the writ were broader than they should have been, the appellants should have moved for a modification of the writ so that they might be excused from making return as to unnecessary and improper matters. Where a writ is explicit in regard to what shall be returned, it is not for the officer to determine whether it shall be obeyed, or whether he may refuse to comply with its directions. The court having ordered a particular return, such return must be made in order to comply with the writ, unless upon a proper application the writ is modified so as to excuse such a return.
We think, therefore, that the order .appealed from should be affirmed, with costs, but with leave to the appellants, upon payment of the costs of the appeal and of the motion in the court below, to apply for a modification of the writ.
Patterson, O’Brien, Ingraham and McLaughlin, JJ., concurred.
Order affirmed, with costs, with leave to appellants, upon payment of costs of appeal and of the motion in the court below, to apply for modification of the writ.